DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (directed to figures 4-9) in the reply filed on February 4, 2021 is acknowledged.
As claims 1-10 are readable on Species I, none of the claims are withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Zollondz et al.  (US Publication 2009/0289495 A1) is considered the closest prior art reference to the claimed invention of independent claim 1.

Claim 1 claims:
A crawler crane comprising:

a crawler-type lower traveling body which is capable of self-traveling; and an upper slewing body which is mounted on the lower traveling body in a slewable manner about a slewing axis which extends in a vertical direction, wherein the lower traveling body includes:

a car body which supports the upper slewing body from below so that the upper slewing body is slewable;



a front side connecting portion which interconnects a front end portion of the car body, the right crawler device and the left crawler device; and

a rear side connecting portion which interconnects a rear end portion of the car body, the right crawler device and the left crawler device,

the right crawler device includes a right crawler frame which is separably connected to a right end portion of the car body and extends in a front-rear direction, and a right crawler which is disposed so as to surround the right crawler frame and is brought into contact with a ground and performs a circulating motion to generate a propulsion force toward a front side or toward a rear side,

the left crawler device includes a left crawler frame which is separably connected to a left end portion of the car body and extends in the front-rear direction, and a left crawler which is disposed so as to surround the left crawler frame and is brought into contact with a ground and performs a circulating motion to generate a propulsion force toward a front side or toward a rear side,

the right crawler frame has a right crawler frame front portion which protrudes more frontward than a front end of the car body, and a right crawler frame rear portion which protrudes more rearward than a rear end of the car body,

the left crawler frame has a left crawler frame front portion which protrudes more frontward than the front end of the car body, and a left crawler frame rear portion which protrudes more rearward than the rear end of the car body,

the front side connecting portion is separably joined to each of the front end portion of the car body, the right crawler frame front portion and the left crawler frame front portion, the front side connecting portion configured to interconnect the front end portion of the car body, the right crawler frame front portion and the left crawler frame front portion in a state where the front side connecting portion is joined to each of the front end portion of the car body, the right crawler frame front portion and the left crawler frame front portion,

the rear side connecting portion is separably joined to each of the rear end portion of the car body, the right crawler frame rear portion and the left crawler frame rear portion, the rear side connecting portion configured to interconnect the rear end portion of the car body, the right crawler frame rear portion and the left crawler frame rear portion in a state where the rear side connecting portion is joined to each of the rear end portion of the car body, the right crawler frame rear portion and the left crawler frame rear portion,

each of the front side connecting portion and the rear side connecting portion includes a lattice portion which has a lattice structure.

Zollondz et al. does not disclose nor would be obvious to the limitations of 1) “a front side connecting portion which interconnects a front end portion of the car body, the right crawler device and the left crawler device”, 2) “a rear side connecting portion which interconnects a rear end portion of the car body, the right crawler device and the left crawler device”, 3) “the front side connecting portion is separably joined to each of the front end portion of the car body, the right crawler frame front portion and the left crawler frame front portion, the front side connecting portion configured to interconnect the front end portion of the car body, the right crawler frame front portion and the left crawler frame front portion in a state where the front side connecting portion is joined to each of the front end portion of the car body, the right crawler frame front portion and the left crawler frame front portion”, 4) “the rear side connecting portion is separably joined to each of the rear end portion of the car body, the right crawler and 5) “each of the front side connecting portion and the rear side connecting portion includes a lattice portion which has a lattice structure”, in conjunction with the remaining limitations of independent claim 1.

Further, after extensive search, the prior art does not disclose nor would be obvious to the limitations of 1) “a front side connecting portion which interconnects a front end portion of the car body, the right crawler device and the left crawler device”, 2) “a rear side connecting portion which interconnects a rear end portion of the car body, the right crawler device and the left crawler device”, 3) “the front side connecting portion is separably joined to each of the front end portion of the car body, the right crawler frame front portion and the left crawler frame front portion, the front side connecting portion configured to interconnect the front end portion of the car body, the right crawler frame front portion and the left crawler frame front portion in a state where the front side connecting portion is joined to each of the front end portion of the car body, the right crawler frame front portion and the left crawler frame front portion”, 4) “the rear side connecting portion is separably joined to each of the rear end portion of the car body, the right crawler frame rear portion and the left crawler frame rear portion, the rear side connecting portion configured to interconnect the rear end portion of the car body, the right crawler frame rear portion and the left crawler frame rear portion in a state where the rear side connecting portion is joined to each of the rear end portion of the car body, the right crawler frame rear portion and the left crawler frame rear portion”, and 5) “each of the front side connecting portion and the rear side connecting portion includes a lattice portion which has a lattice structure”, in conjunction with the remaining limitations of independent claim 1.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/